Case 4:20-cv-00061-RCY-LRL Document 75 Filed 12/17/20 Page 1 of 1 PageID# 455




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                Newport News Division

DAVID LONDO, et al.,                         )
     Plaintiffs,                             )
                                             )
              v.                             )              Civil Action No. 4:20CV061 (RCY)
                                             )
KING’S CREEK PLANTATION,                     )
LLC, et al.,                                 )
      Defendants.                            )
                                             )

                                        FINAL ORDER

       This matter is before the Court on Plaintiffs’ Stipulation of Dismissal (ECF No. 74), filed

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).         Upon consideration of the

Stipulation of Dismissal, the Court hereby ORDERS that this action is DISMISSED WITH

PREJUDICE.

       The Clerk is directed to send a copy of this Order to all counsel of record and to any party

not represented by counsel.

       It is so ORDERED.




Richmond, Virginia
Date: December 17, 2020
